Citation Nr: 0209753	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  94-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an original rating greater than 10 percent for 
bilateral lattice retinal degeneration and retinal scars with 
right eye atrophic hole.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 and from February 1969 to October 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for lattice 
retinal degeneration with atrophic hole, status post laser, 
of the right eye, and assigned the condition a noncompensable 
evaluation.  An August 1999 rating decision assigned a 10 
percent original rating for the condition.  A February 2002 
rating decision granted service connection for left eye 
lattice retinal degeneration and retinal scars and continued 
the 10 percent rating for the bilateral disability.

However, as those grants do not represent a total grant of 
benefits sought on appeal, the claim for an increased rating 
for the bilateral eye disability remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board and was the 
subject of Board remands dated in June 1996, October 1997, 
and January 2000, which sought to develop the evidence and 
resolve inextricably intertwined issues.  That action has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  At no time during the period under consideration has the 
veteran's corrected distant vision been worse than 20/20 in 
the right eye or worse than 20/25 in the left eye, nor has 
restriction of visual fields been shown.


CONCLUSION OF LAW

The criteria for an original rating greater than 10 percent 
for bilateral lattice retinal degeneration and retinal scars 
with right eye atrophic hole are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.75-4.84a, Diagnostic Codes 
6006, 6009, 6010, 6061 through 6080 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remands, and the rating decisions issued regarding the claim.  
He has also been furnished with a February 2002 supplemental 
statement of the case notifying him of the pertinent 
provisions of the VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that his bilateral lattice retinal 
degeneration and retinal scars with right eye atrophic hole 
is more severe than it has been evaluated during the time for 
which service connection has been established for the 
disability and that an original rating greater than 10 
percent is warranted.

A June 12, 1993, VA eye examination shows that the veteran 
had a medical history of status post laser to retinal holes 
of the right eye in March 1992.  He complained of spots in 
the left eye for six months.  His right eye visual acuity was 
4/200 near and 4/200 far.  Corrected, his right eye visual 
acuity was 20/15 near and 20/20 far.  His left eye visual 
acuity was 20/200 near and 8/200 far.  Corrected, his left 
eye visual acuity was 20/15 near and 20/20 far.  He did not 
have diplopia.  There was no visual field deficit.  The 
examiner diagnosed high myopia/presbyopia; pingueculae of 
both eyes, early cataracts of both eyes, and lattice retinal 
degeneration with atrophic holes status post laser to the 
right eye.

A January 9, 1997, VA visual examination shows that the 
veteran was status post laser retinopexy of the right eye in 
1991 for an apparent retinal tear.  He had noticed some 
floaters in the left eye, but no flashes.  With his 
corrective lenses, he was 20/30 in the right eye and 20/25-2 
in the left eye.  Retinoscopy in the right eye showed vision 
of 20/20 in the right eye and 20/25-2 in the left eye, which 
improved, to 20/25 with pinhole.  The veteran did not 
complain of diplopia.  Extraocular motility was full.  The 
veteran did not complain of any visual field deficit and no 
visual field deficit was elicited on examination.  Visual 
fields were full to finger counting in both eyes.  Pupils 
were equal, round, and reactive to light without any afferent 
pupillary deficit in each eye.  The applanation tonometry 
showed pressures of 11 in the right eye and 10 in the left 
eye.  Slit lamp examination was within normal limits in both 
eyes with the exception of some trace conjunctivae injection.  
The dilated fundus examination showed the media to be clear.  
There were supratemporal areas of lattice degeneration in 
both eyes with an atrophic hole in tits temporal margin in 
the lattice lesion.  The right eye had undergone laser 
retinopexy and was surrounded with well-pigmented laser scar.  
No subretinal fluid was identified outside of the lattice 
lesions.  The disks, vessels, macula, and peripheral retina 
were otherwise within normal limits in both eyes.  The 
examiner diagnosed high myopia in both eyes with lattice 
degeneration and post retinopexy.

In a May 2, 1997, addendum to the January 1997 VA 
examination, the examiner noted that the veteran's visual 
acuity was 20/20 in the right eye and 20/25 in the left eye.  
The eye condition caused a significant risk of retinal 
detachment, but no significant visual deficit.  The examiner 
stated that the veteran's visual impairment was only the 
result of refractive error.

A July 21, 1998, VA ordered eye examination shows that the 
veteran's vision was 20/15 in the right eye and 20/15 in the 
left eye.  Extraocular movements were full.  In the right 
eye, there was a lattice degeneration supero-temporally with 
atrophic hole formation.  The hole was well surrounded by a 
pigmented laser scar.  In the left eye, there was lattice 
degeneration supero-temporally.  The remainder of the fundus 
was normal.  Confrontation fields were normal.  Goldman 
fields were not indicated for the veteran's diagnoses.  
Still, Goldman fields were performed and were normal.  The 
examiner diagnosed high myopia associated with lattice 
degeneration.

A June 12, 2001, VA ordered eye examination shows that the 
veteran complained of seeing floaters with the left eye off 
and on.  There was no flashing light sensation.  His vision 
was 20/20 in both eyes with glasses.  Visual fields with 
Goldman were normal in both eyes.  The fundus examination 
showed a heavily pigmented round scar about disc and a half 
diameter superior temporal peripheral retina which was the 
size of the previously treated retinal tear.  No retinal tear 
break was noted in the right eye.  Evaluation of the left eye 
showed a round pigmented scar inferior temporal mid-periphery 
and there was no peripheral retinal tear or break noted.  The 
examiner provided assessments of myopic astigmatic refractive 
error and presbyopia, retinal scar status post retinal tear 
treatment of the right eye, and small retinal scar of the 
left eye.  The examiner noted that the veteran wore glasses 
full time and that no specific active eye problems were 
detected and no specific treatment was recommended.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the retina are evaluated 
pursuant to the criteria found in Diagnostic Code 6006 of the 
Schedule, which is used to evaluated retinitis.  38 C.F.R. 
§ 4.84a.  

Under that diagnostic code and under the criteria for an 
unhealed injury of the eye found in Diagnostic Code 6009, the 
evaluator is instructed to evaluated the disability from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  The minimum rating during active pathology 
is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  

Furthermore, for eye disability manifested by localized 
scars, atrophy, or irregularities of the retina, a 10 percent 
rating is assigned (for bilateral or unilateral involvement) 
with irregular, duplicated, enlarged, or diminished image.  
38 C.F.R. § 4.84a, Diagnostic Code 6010.  The Schedule also 
provides criteria for evaluating impairment of visual acuity 
found in Diagnostic Codes 6061 through 6079, and criteria for 
evaluating impairment of visual field found in Diagnostic 
Code 6080.  Both charts are based upon numerical 
quantification of the loss involved.  38 C.F.R. § 4.84a.  For 
rating of visual acuity, the best distant vision attainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75.

During the entirety of the period for which the veteran has 
established service connection for his bilateral eye 
disability, his corrected distance vision has been not worse 
than 20/20 in the right eye or worse than 20/25 in the left 
eye.  That level of impairment of visual acuity does not 
warrant a rating greater than 10 percent.

All of the VA examinations found a normal visual field.  
Accordingly, the evidence does not show visual field loss at 
any time since the effective date of service connection that 
would warrant a rating greater than 10 percent.  

The evidence does not show irregular, duplicated, enlarged, 
or diminished image.  Therefore, a rating greater than 10 
percent would not be warranted pursuant to Diagnostic Code 
6010.  Furthermore, there is no active pathology, therefore a 
rating greater than 10 percent would not be warranted 
pursuant to Diagnostic Code 6009.

Therefore, upon examination of the evidence and application 
of the rating criteria, the Board finds that a rating greater 
than 10 percent is not warranted for the veteran's bilateral 
eye disability.

The United States Court of Appeals for Veterans Claims 
(Court) noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

As this issue deals with the rating assigned rating following 
the original claim for service connection, consideration has 
been given to the question of whether the application of 
"staged ratings" would be appropriate.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's bilateral lattice 
retinal degeneration and retinal scars with right eye 
atrophic hole, November 1, 1992.  At no time has it been 
demonstrated by the evidence that this disability has 
warranted any higher rating.

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for bilateral lattice 
retinal degeneration and retinal scars with right eye 
atrophic hole are not met.  The preponderance of the evidence 
is against the veteran's claim and the claim is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.75-
4.84a, Diagnostic Codes 6006, 6009, 6010, 6061 through 6080.


ORDER

Entitlement to an original rating greater than 10 percent for 
bilateral lattice retinal degeneration and retinal scars with 
right eye atrophic hole is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

